DETAILED ACTION
EXAMINER’S AMENDMENT
1.       The application has been amended as follows: 
Attorney agreed to cancel claims 1-8 without traverse.
Election/Restrictions
2.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 are drawn to an ophthalmologic, classified in A61B3/135 (351/221).
II. Claims 9-14 are drawn to a function expansion unit for an ophthalmologic microscope, classified in A61B 3/102.
The inventions are independent or distinct, each from the other because:  a function expansion unit with join detachable character.
During a telephone conversation with Kevin Flynn on a provisional election was made without traverse to prosecute the invention of II, claims 9-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
4.	Oath and declaration filed on 11/19/2020 is accepted.

Information Disclosure Statement
5.	The prior art documents submitted by application in the Information Disclosure Statement filed on 4/9/2021 and 11/25/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
6.    Claims 9-13 are allowed.
7.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 9 and 12, a function expansion unit  for an ophthalmologic microscope  having an illuminating optical system for illuminating a subject's eye and  an observation optical system having  an observation optical system for a left eye and an observation optical system for a right eye to observe 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumura (4,699,481) discloses a stereoscopic microscope and using object lens (figure 1) and JP 2018196676 discloses an ophthalmologic microscope and  none  of the reference alone or in a combination teach a joint detachable against the ophthalmologic microscope and the optical axis of the OCT optical system does not penetrate through the objective lens through which the optical axis of the observation optical system penetrates and6Docket No. 112899.021520PATENT Application No. 16/616,564 Preliminary Amendment the optical axis of the observation optical system and the optical axis of the OCT optical system are non-coaxial and  the function expansion unit is attached to the ophthalmologic microscope via the joint.

Conclusion
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/18/2021